Title: To Thomas Jefferson from James Madison, 18 August 1801
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Aug: 18. 1801.
Inclosed herewith are several letters & papers for perusal. Among the former you are troubled with another from Thornton. You will observe that the Declaration of the Master of the British vessel carried into Boston, states only that the Prisoners were French Spanish Danish &c &c. without saying whether they were taken in the French service, or that of their respective countries. This circumstance, and the distinction between a prize of such a description and one made by a Ship of war or privateer, or even a letter of Marque, seem to admit an easy reply to Thornton, in general terms that the case is not considered as within the purview of the Treaty, but will be attended to on the principles applicable to it. What these may require deserve both enquiry & consideration. The Books which I have & have looked into take no specific notice of such a capture. In whatever light it be regarded, it cannot, if out of the stipulation in the British treaty, fall within that of the French either antient or recent. We seem to be free therefore to permit the vessel to continue or to order her away as may be expedient, unless the law of nations prescribe one or the other course, or the instructions of 1793. impose one or the other, on our consistency. The law of nations, as far as I recollect, prescribes nothing more than an equality in the Neutral towards the beligerent nations. The instructions of 1793. have the same object, as far as antecedent Treaties would allow. The question results, whether the late order for the departure of the Spanish prize, be not sufficiently analogous to require a like one in the present case, even if it be ascertained that the prize was made by French Prisoners only. Should this be your determination, and it be deemed of importance to avoid the delay of a week, you can drop a line to the Secretary of the Treasury, directing him to give the proper order to the Collector at Boston; or in case the delay be not of importance, I can on receiving your determination transmit it to Mr. G. by the ensuing mail. you will find under cover to Mr. Wagner an answer to the Danish Resident, which if approved you will please to forward.
We cannot yet fix the time which is to give us the pleasure of seeing Monticello. We have been in expectation of a visit from some of our distant friends which has not yet been executed, and we are without information when it will be, or whether it has been laid aside. It is probable we shall know more on the subject in a few days, and we shall then decide, having regard to your hint as to the periods observed by the Governour in dividing his time between Richmond & Albemarle.
Always & Affecty. yours
James Madison
